

116 HR 8108 IH: VA Serious Mental Illness Act
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8108IN THE HOUSE OF REPRESENTATIVESAugust 25, 2020Mr. Malinowski (for himself and Mr. Dunn) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Energy and Commerce, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Veterans Affairs to develop clinical practice guidelines for the treatment of serious mental illnesses.1.Short titleThis Act may be cited as the VA Serious Mental Illness Act. 2.Establishment by Department of Veterans Affairs and Department of Defense of clinical practice guidelines for the treatment of serious mental illness(a)In generalNot later than three years after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Health and Human Services, shall complete the development of a clinical practice guideline or guidelines for the treatment of serious mental illness, to include the following conditions:(1)Schizophrenia.(2)Schizoaffective disorder.(3)Persistent mood disorder, including bipolar disorder I and II.(4)Any other mental, behavioral, or emotional disorder resulting in serious functional impairment that substantially interferes with major life activities as the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Health and Human Services, considers appropriate.(b)Matters included in guidelinesThe clinical practice guideline or guidelines developed under subsection (a) shall include the following:(1)Guidance contained in the 2016 Clinical Practice Guidelines for the Management of Major Depressive Disorders of the Department of Veterans Affairs and the Department of Defense.(2)Guidance with respect to the treatment of patients with a condition described in subsection (a).(3)A list of evidence-based therapies for the treatment of conditions described in subsection (a).(4)An appropriate guideline for the administration of pharmacological therapy, psychological or behavioral therapy, or other therapy for the management of conditions described in subsection (a).(c)Plan for implementation and disseminationThe Secretary shall carry out an explicit plan to implement and disseminate the clinical practice guideline or guidelines developed under subsection (a).(d)Assessment of existing guidelinesNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Health and Human Services, shall complete an assessment of the 2016 Clinical Practice Guidelines for the Management of Major Depressive Disorders to determine whether an update to such guidelines is necessary.(e)Work group(1)EstablishmentThe Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Health and Human Services shall create a work group to develop the clinical practice guideline or guidelines under subsection (a) to be known as the Serious Mental Illness Work Group (in this subsection referred to as the Work Group).(2)MembershipThe Work Group created under paragraph (1) shall be comprised of individuals that represent Federal Government entities and non-Federal Government entities with expertise in the areas covered by the Work Group, including the following entities:(A)Academic institutions that specialize in research for the treatment of conditions described in subsection (a).(B)The Health Services Research and Development Service of the Department of Veterans Affairs.(C)The Office of the Assistant Secretary for Mental Health and Substance Use of the Department of Health and Human Services.(D)The National Institute of Mental Health.(E)The Indian Health Service.(F)Relevant organizations with expertise in researching, diagnosing, or treating conditions described in subsection (a).(3)Relation to other work groupsThe Work Group shall be created and conducted in the same manner as other work groups for the development of clinical practice guidelines for the Department of Veterans Affairs and the Department of Defense.(f)Rule of constructionNothing in this section shall be construed to prevent the Secretary of Veterans Affairs and the Secretary of Defense from considering all relevant evidence, as appropriate, in creating the clinical practice guideline or guidelines required under subsection (a) or from ensuring that the final clinical practice guideline or guidelines developed under such subsection and subsequently updated, as appropriate, remain applicable to the patient populations of the Department of Veterans Affairs and the Department of Defense. 